Order entered September 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01427-CR

                              BERTHA MANCILLA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-24729-T

                                           ORDER
       The Court REINSTATES the appeal.

       On July 21, 2015, we issued a second order directing the trial court to make findings

regarding why the reporter’s record has not been filed and to prepare a certification of

appellant’s right to appeal. On September 8, 2015, we received a supplemental clerk’s record

with the trial court’s findings, dated July 17, 2015. The supplemental clerk’s record does not,

however, contain the trial court’s certification of appellant’s right to appeal, nor have we

received it separately. We ADOPT the findings that: (1) appellant desires to pursue the appeal;

(2) appellant is represented by court appointed counsel; and (3) appellant is indigent. Because we

have not yet received the reporter’s record, we DO NOT ADOPT the finding that the reporter’s

record would be filed within thirty days of the May 17, 2015 findings.
        We ORDER the trial court to prepare and file, within SEVEN DAYS of the date of this

order, a certification of appellant’s right to appeal that accurately reflects the trial court

proceedings.

        We ORDER court reporter Karren Jones to file the complete reporter’s record, including

all exhibits, within SEVEN DAYS of the date of this order. If the complete reporter’s record,

including all exhibits, is not filed within the time specified, the Court will order that Karren

Jones not sit as a court reporter until she has filed the complete record in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Karren Jones, court reporter, Auxiliary Court; and

to counsel for all parties.


        .

                                                       /s/     ADA BROWN
                                                               JUSTICE